Mathews, J.,
delivered the opinion of the court.
The record in this case was brought up without any certificate of the judge a quo, or statement of facts, as required by the 576iA article of the Code of Practice, and was sent back to be completed. It now appears, with a certificate of that judge, in these terms: “ I have no recollection of any other matter having been given in evidence, on the trial in this cause, than what is contained in the record.” It is evident, that this certificate does not fulfil the requisitions of the article of the Code cited. By that article, a judge from whose judgement an appeal is taken, is required to certify, at the foot of the record, that it contains all the evidence adduced by the parties; otherwise, he must make a statement of facts, &c. A certificate which states a want recollection-in the judge in relation to matters given in evidence, or that he does not recollect any thing having been . . , , , ,, . ... adduced, except what the record contains, is too negative in *9its terms to induce a positive belief that such record contains all the evidence adduced by the parties. The appellant should have been more diligent in causing the record to be legally certified in due time. The judge is not to blame if at this date, his recollection does not better serve him. Without a certificate, as required by law, we cannot, with propriety* investigate the merits of the cause.
Pierce, for appellant, Carleton and Lockett, for appelleesv
It is, therefore, ordered, adjudged, and decreed, that this appeal be dismissed, at the costs of the appellant.